Citation Nr: 0502849	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active duty training in the Navy Reserves 
from August 14, to September 10, 1979.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2001 decision by the RO 
which denied service connection for an acquired psychiatric 
disorder.  The Board remanded the appeal to the RO for 
additional development in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Board remanded the appeal in September 
2003, in part, to ensure VA's compliance with it's duty to 
assist the veteran in the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Although the veteran was informed of the enactment of VCAA in 
the Board remand and by letter in December 2003, he has not 
been provided with a copy of the law and regulations 
pertaining to VCAA in a supplemental statement of the case.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board notes that the veteran did not reply 
to the RO's December 2003 request for private medical 
evidence for claimed treatment at Pawtucket Memorial Hospital 
in 1978 or 1979, and at Butler Hospital beginning in 1979.  
Inasmuch as the appeal must be remanded on other grounds, the 
veteran should be given another opportunity to submit this 
evidence.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  The veteran should be contacted and 
requested to sign the necessary releases, 
allowing the RO to obtain all available 
medical records from Pawtucket Memorial 
Hospital for treatment from 1978 to 1984, 
and from Butler Hospital, Providence, RI 
from 1979 to 1988.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, including the revised provisions of 
38 C.F.R. § 3.159, and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




_________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


